DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 04/17/2022.
Claim 11 has been amended.
Claim 29 has been added.
Claims 1-10, 12-25 and 27-28 have been cancelled.
Claims 11, 26 and 29 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Kremer et al. (DE 10006570, English Translation) in view of R. Haselberg et al., (Analytica Chimca Acta, 698, 77-83, 2011).
Kremmer discloses a contrast agent comprising hemin covalently coupled to protein Such as human serum albumin or transferrin (reads on protein) by covalent bonds. Krermer also discloses process for the preparation of such conjugates as well as the use of these conjugates as MA contrast agents, in particular to the display solid tumors, lymph node and inflammatory process {page 2). Additional disclosure includes that the conjugates advantageously have long availability in the circulation, their nigh enrichment in solid tumours and inflammatory processes and also good biological compatibility, safely and degradability.
Kremmier falls to disclose hemin conjugate to lysozyme in the composition.
Haselberg discloses preparation of drug-lysozyme (LZM) conjugates as drug targeting agent. Drug-protein conjugates have been widely used for the cell-specific targeting of drugs to cells that can bind and internalize the proteinaceous carrier. Drug-LZM prepared by coupling BOC-L-methionine huydroxysuccinimide ester to lysine residues of LZM followed by conjugation with the kinase inhibitors LY364947, erlotinib, or Y27632 via a platinum (II)-based linker (abstract and Fig. 1). Haselberg discloses that by conjugating low-molecular weight drugs to a macromolecular carrier, one can override the organ distribution and cellular uptake of the coupled drug. These drugs were conjugated to the renal carrier LZM, as they ban be of potential benefit for the treatment of renal diseases. Additional disclosure includes that the low-molecular-weight protein lysozyme is rapidly cleared from the blood by glomerular filtration, and has been employed as a renal-specific carrier for targeting drugs to proximal tubular cells.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate lysozyme protein as conjugate into Kremmer’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Haselberg teaches that the low-molecular-weight protein lysozyme is rapidly cleared from the blood by glomerular filtration, and has been employed as a renal-specific carrier for targeting drugs to proximal tubular cells and drugs when conjugated to the renal carrier LZM can be of potential benefit for the treatment of renal disease (page 78) and reasonably would have expected success because the conjugates were specifically delivered to proximal tubular cells within the kidneys, which indicates that the uptake of the protein was not affected by conjugation and the selective targeting of these drugs to the kidney will improve their therapeutic index, since to efficacy can be enhanced and fewer side effects might occur.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618